Citation Nr: 1423958	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-05 883	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of dependency benefits in the amount of $5,432.00.

(The issue of entitlement to an annual clothing allowance under the provisions of 38 C.F.R. § 3.810 (b) is addressed in a separate decision of the Board under docket number 11-26 375A.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) at the St. Paul Regional Office (RO) and Debt Management Center.  Original jurisdiction of the Veteran's claim resides in the VARO in Winston-Salem, North Carolina.  

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the Winston-Salem Regional Office, a transcript of which has been associated with the claims file.  


FINDING OF FACT

By an October 2010 decision, the Committee on Waivers and Compromises granted waiver of overpayment of dependency benefits to the Veteran in the amount of $5,432.00.  


CONCLUSION OF LAW

There remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

After the Veteran expressed disagreement with the Committee's July 2010 denial of her claim for waiver of the overpayment and validity of the debt created, thereby initiating an appeal, the Committee granted waiver of the overpayment in controversy in October 2010.  This represents a complete grant of the Veteran's appeal and rendered moot any argument with regard to the validity of the debt created.  However, apparently unaware of the Committee's October 2010 allowance, the Waco RO provided the Veteran with a January 2011 statement of the case (SOC) which continued to deny her request for waiver of this overpayment.  The Veteran submitted the Committee's October 2010 allowance with her timely substantive appeal to the Board.  

In essence, by the Waco RO's issuance of the January 2011 SOC, the Veteran was led to believe that she had a pending appeal with regard to her claim for a waiver of overpayment, although such had already been granted in full.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  She perfected this appeal to the Board by filing a timely substantive appeal and the record was transferred to the Board.  However, because her claim for waiver of this overpayment has been rendered moot by virtue of the Committee's January 2011 allowance in full, the current appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002). 


ORDER

The appeal of entitlement to a waiver of recovery of an overpayment of dependency benefits in the amount of $5,432.00, is moot because the benefit was previously granted, and it is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


